Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known organic light emitting transistor and floating state circuitry configurations thereof. However, none of the references alone or in combination teach: “A display device, comprising: a plurality of pixels, wherein each pixel includes: a first transistor that controls an amount of current which is supplied from a first power supply voltage line connected via a second node to an organic light emitting diode in response to a voltage of a first node; a second transistor connected between a data line and the second node and that includes a first gate electrode connected to a first scan line and one of at least one second gate electrode connected to the first power supply voltage line; and a light emitting line connected to a gate electrode of at least one light emitting transistor located in a current path between the first power supply voltage line and the organic light emitting diode, wherein a light emitting signal is transmitted to over the light emitting line the one of at least one second gate electrode of the second transistor when the light emitting signal of the light emitting line is at a high level, and the one of at least one second gate electrode floats when the light emitting signal is at a low level.”  After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626